DETAILED ACTION
This office action is in response to applicant’s filing dated October 21, 2021 and November 28, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 

Status of Claims
Claim(s) 1, 5-9, and 11-19 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 21, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 18, and 19; and cancelation of claim(s) 2-4, 10, and 20-56. 
without traverse a formulation species comprising terbinafine, polyhexamethylene biguanide (PHMB), ethanol and water in the reply filed on July 20, 2020.  The requirement is still deemed proper.  
Claims 1, 5-9 and 11-19 are presently under examination as they relate to the elected species: terbinafine, polyhexamethylene biguanide (PHMB), ethanol and water

Priority
The present application is a 371 of PCT/GB2017/050852 filed on March 24, 2017, which claims benefit of foreign priority to UNITED KINGDOM 1605127.8 filed on March 25, 2016.  The effective filing date of the instant application is March 25, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 5-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RD3DEN et al (WO 2015/044669 A1, cited in the IDS filed February 17, 2019, hereinafter referred to as Ridden as cited in the IDS) in view of Erdal et al (Pharm Dev Technol, 2014; 19(5):565-570, cited in a previous Office Action).
Regarding claims 1 and 6, Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles and an antifungal agent (claim 1), wherein the polymer comprises polyhexamethylene biguanide (PHMB) (claims 3 and 14), wherein the antifungal agent is terbinafine (claim 9).  Ridden teaches nanoparticle formation with terbinafine and PHMB and the ratio of PHMB:Terbinafine was kept constant at 3:1 as this provided the optimum nanoparticle size and numbers (page 27, lines 2-11).  
Ridden does not explicitly teach the nanoparticles comprise ethanol.  However, Erdal teaches topical gel formulations comprising a polymer, 1% w/w Carbopol 934 P, 20% w/w ethanol, 1% w/w terbinafine, and 78% w/w water (Table 1 F-CONT); and in a method of preparing a topical gel formulation terbinafine was dissolved in ethanol (page 566, left, 1st paragraph).  
As such, since Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine, and since Erdal teaches topical formulations prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine taught by Ridden to further comprise ethanol with an expectation of success, since the prior art establishes that ethanol is useful as a solvent for terbinafine in topical compositions comprising terbinafine and a polymer.

With regard to the claimed ratio of terbinafine to polymer of claim 1, Ridden teaches nanoparticle formation with terbinafine and PHMB and the ratio of PHMB:Terbinafine was kept constant at 3:1 as this provided the optimum nanoparticle size and numbers.  Similarly, regarding claim 7, Ridden teaches a ten times nanoparticle formulation of 30:10 (ug/ml PHMB : Terbinafine) was made up in 300 ul.  An amount of 10 ug/mL falls within the instant claimed range of claim 7.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding the amount of ethanol of instant claims 1 and 11-13, Erdal teaches terbinafine is dissolved in 20% ethanol.  It would have been prima facie obvious to one of  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claim 5, Ridden teaches the composition further comprises water (claim 6).

	Taken together, all this would result in the composition of claims 1, 5-7, and 11-13 with a reasonable expectation of success.


Regarding claims 8 and 9, Ridden does not explicitly teach the amount of terbinafine as claimed in claims 8 and 9.  Similarly, regarding claims 14 and 15, Ridden does not explicitly teach the amount of polyhexamethylene biguanide (PHMB) as claimed in claims 14 and 15.  However, Ridden teaches a ten times nanoparticle formulation of 30:10 (ug/ml PHMB : Terbinafine) was made up in 300 ul.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of terbinafine and PHMB taught by Ridden as a starting point for optimizing the amounts of terbinafine and PHMB to form nanoparticles for use in a topical composition for the treatment of fungal infection since Ridden teaches nanoparticles comprising terbinafine and PHMB are useful for formulating a topical composition for treating fungal infection and because component amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed range, the determination of the optimum or workable amounts given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the composition of claims 8, 9, 14, and 15 with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claims 1 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdal et al (Pharm Dev Technol, 2014; 19(5):565-570, cited in a previous Office Action) in view of Turos et al (US 2007/0190160 A1, cited in a previous Office Action) and Sawan et al (US 2005/0249818 A1, cited in a previous Office Action).
Regarding claims 1, 5, 6, 18, and 19, Erdal teaches topical gel formulations comprising a polymer, 1% w/w Carbopol 934 P, 20% w/w ethanol, 1% w/w terbinafine, and 78% w/w water (Table 1 F-CONT).  Erdal teaches terbinafine is a lipophilic and keratineophilic allylamine antifungal.  Erdal does not teach the polymer is polyhexamethylene biguanide or that the terbinafine and polyhexamethylene biguanide are formed into nanoparticles.
However, Sawan teaches a composition comprising as an active ingredient an antimicrobial polycationic polymer (claim 1) wherein said polycationic polymer is a polybiguanide (claim 2); a polybiguanide composition of particular interest is polyhexamethylene biguanide [0023], wherein the composition is used for topical treatment (claim 13) and wherein the composition is used for treating fungal infections (claim 11).  A composition comprising the elected polymer, polyhexamethylene biguanide, reads on a composition comprising a polymer capable of forming nanoparticles.  Sawan further teaches a further alternative is for the polybiguanide and metal salt to be dissolved in water using appropriate solubilization aids [0030]; various solvents may be used, particularly organic solvents, such as alcohols, e.g. ethanol [0032]; the currently preferred liquid carrier comprises a mixture of ethanol and water [0033]; and Example 1 comprises PHMB, 1.00 wt %, ethanol, 5 wt 
Turos teaches numerous methods have been developed for enhancing the bioavailability of poorly soluble drugs; particle size reduction, such as nanoparticulate forms of the agent, is one such method since the dissolution rate of a compound is related to the particle size; nanoparticulate compositions comprise poorly water-soluble drug or agent particles having an extremely small particle size, i.e., less than one micron; with a decrease in particle size, and a consequent increase in ratio of surface area/mass, a composition tends to be rapidly dissolved and absorbed following administration [0024]; terbinafine is a poorly soluble drug that is suitable for formulating into a polymeric nanoparticle [0212]; and a polymeric nanoparticle comprising terbinafine (claim 49).  
As such, since Erdal teaches a topical gel formulation for treating fungal infections comprising a polymer, ethanol, terbinafine, and water; since Sawan teaches that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition comprising PHMB, ethanol and water for treating fungal infection; and since Turos teaches formulating a polymeric nanoparticle comprising terbinafine and that terbinafine is a insoluble, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include PHMB in the formulation of Erdal or substitute the polymer of the formulation Erdal with an expectation of success, since the prior art establishes that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition for treating a fungal infection.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the terbinafine composition of Erdal with the PHMB of Sawan, one would have achieved a topical composition useful for treating fungal infections.    It would have been further obvious to formulate the terbinafine and polyhexamethylene biguanide into a polymeric nanoparticles since the prior art teaches terbinafine is insoluble in water and formulating polymeric nanoparticles is a method for enhancing the bioavailability of poorly soluble drugs.

Regarding the ratio of terbinafine and PHMB of claim 1 and the amounts of terbinafine and PHMB of claims 18 and 19, the composition of Erdal comprises 1% w/w terbinafine and the composition of Sawan comprises 1% w/w PHMB.  Regarding the amounts of terbinafine of claims 7-9, the Examiner notes that 5 to 600 µg/ml (claim 7) is equivalent to 0.0005% to 0.06% terbinafine; 25 to 200 µg/ml (claim 8) is equivalent to 0.0025 to 0.02% terbinafine; and 50 to about 150 µg/ml (claim 9) is equivalent to 0.005 to 0.015% terbinafine.   Regarding the amounts of PHMB of claims 14 and 15, the Examiner notes that an amount of 150 to 450 µg/ml (claim 14) is equivalent to 0.015 to 0.045% PHMB and an amount of up to 300 µg/ml (claim 15) is equivalent to an amount of up to 0.03% PHMB.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of terbinafine and PHMB taught by Erdal and Sawan as a starting point for optimizing the amounts of terbinafine and PHMB utilized to  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding the amounts of ethanol of claims 1, 11-13, 18 and 19 and the amounts of water of claims 16-19, Erdal teaches the topical compositions comprising 20% ethanol and 70% water and Sawan teaches compositions comprising 5% ethanol and 92.88% water.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Moreover, composition component amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together all this would result in the composition of claims 1 and 5-19 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
103 Rejection over Ridden in view of Erdal
Applicant argues:
Erdal et al. fails to make any mention of nanoparticle compositions. Even if one of skill in the art were to look to this reference, which Applicant does not acknowledge would have been the case, PHMB and Carbopol 934 P are very different polymers with distinct structures and characteristics. PHMB is a polyhexanide, whereas Carbopol is formed from polyacrylic acid. Thus, without any mention of nanoparticles in Erdal et al., it is unclear whether the polymer of Erdal et al. (i.e. Carbopol 934 P) would be capable of forming nanoparticles, either alone or in combination with terbinafine. One of ordinary skill would only be able to gather from Erdal et al. that adding ethanol to a standard non- nanoparticle composition comprising Carbopol 934 P 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Ridden teaches a topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine.  As set forth above, Erdal teaches topical formulations comprising terbinafine, a polymer, and ethanol and that in a method of making topical formulations comprising terbinafine, the terbinafine is prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical composition for the treatment of a fungal infection comprising a polymer capable of forming nanoparticles, polyhexamethylene biguanide (PHMB), and an antifungal agent, terbinafine taught by Ridden to further comprise ethanol with an expectation of success, since the prior art establishes that ethanol is useful as a solvent for terbinafine in topical compositions comprising terbinafine and a polymer.  
With regard to the argument that as discussed in the present application, the claimed nanoparticle compositions can be maintained in storage over a significant duration of time and Erdal et al. fails to disclose this unexpected finding, or even suggest the desirability of obtaining nanoparticles that remain stable over an extended length of time, in a review of the specification identification of data comparing the claimed nanoparticles to those without ethanol was not identified.  Applicants must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Thus, the Examiner is unable to ascertain if the properties of the claimed invention are indeed unexpected.


	103 Rejection over Erdal in view of Turos and Sawan

Applicant argues:
Erdal et al. discloses a composition with an alcohol content of 20% and a polymer (Carbopol 934 P) that is very different than PHMB.  Erdal et al. also makes no mention of 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Erdal teaches a topical gel formulation for prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include PHMB in the formulation of Erdal or substitute the polymer of the formulation Erdal with an expectation of success, since the prior art establishes that the polymer, polyhexamethylene biguanide, has antimicrobial properties and is useful in formulating a topical composition for treating a fungal infection.  
	The Examiner notes that it appears that Applicant is arguing that the instantly claimed composition possesses unexpected properties, increased stability.  MPEP 716.02 states:  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Moreover MPEP 716.02(e) states, [Applicant] should compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, in a review of the specification and Figures 4A and 4B, Figure 4A is described as a graph showing the number of terbinafine and PHMB nanoparticles per ml over time, where the stability of the nanoparticles was assessed for 170 days and a solution of BB0305 in 30% (v/v) ethanol at an equivalent concentration of 0.1mg/ml terbinafine was stored in a clear plastic screw cap tube under ambient conditions of temperature and light.  Figure 4B described as a graph showing 



Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-17, 19, 20, 25, and 28-36 of copending Application No. 16/627,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition for use comprising a polymer capable of forming nanoparticles and terbinafine, or derivative or salt thereof, wherein the nanoparticles are formed with and/or in the presence of terbinafine, or derivative or salt thereof and where the composition comprises a) a ratio of terbinafine, or derivative or salt thereof, to polymer in the range of about 1:2 to about 1:4; and b) up to about 30% (v/v) alcohol.  Copending claim 1 does not require the claimed ratio of terbinafine to polymer or alcohol, however the amounts of terbinafine and polymer of copending claims 11-13 overlap the instantly claimed amounts of terbinafine and polymer.  Thus, it would be obvious to arrive at the amounts and ratios of the instant claims from those claimed in the copending application.  Moreover, copending claim 15 is directed to the identical polymer and copending claim 16 further comprises ethanol as instantly claimed.  Regarding copending claims 19, 20, and 25 which further comprise a device.  It would be obvious to formulate the composition of the copending claims and store in a device for administration to arrive at the instantly claimed composition in a device for administration.  Thus, the claims of the copending application are not patently distinct from the instant claims.

Regarding copending claims 28-36, as set forth above, it would be obvious to arrive at the instantly claimed composition from the composition of the copending claims.  Copending claims 28-36 are directed to a method of treating onychomycosis and/or tinea pedis.  The 
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 5-9, and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 10, and 21 of copending US Application No. 15/023,602 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant application is directed to a composition for use comprising a polymer capable of forming nanoparticles and terbinafine, or derivative or salt thereof, wherein the nanoparticles are formed with and/or in the presence of terbinafine, or derivative or salt thereof and where the composition comprises a) a ratio of terbinafine, or derivative or salt thereof, to polymer in the range of about 1:2 to about 1:4; and b) up to about 30% (v/v) prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include ethanol in the formulation of the copending claims with an expectation of success, since the prior art establishes ethanol is a useful for formulating compositions comprising terbinafine and compositions comprising polyhexamethylene biguanide, thus resulting in the composition of the instant claims.


Claims 1, 5-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,517,835. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application is directed to a composition for use comprising a polymer capable of forming nanoparticles and terbinafine, or derivative or salt thereof, wherein the nanoparticles are formed with and/or in the presence of terbinafine, or derivative or salt thereof and where the composition comprises a) a ratio of terbinafine, or derivative or salt 
The previously allowed composition of claims 1-7 are directed to a composition comprising nanoparticles formed by terbinafine and polyhexamethylene biguanide (as instantly claimed) at a specific particle size.  The nanoparticles of the previously allowed claims would anticipate the nanoparticles of the instant claims.  The composition of the previously allowed claims further comprise ethanol and water (see claims 3 and 4).  It would have been prima facie obvious for one of ordinary skill in the art to optimize the amount of terbinafine and polyhexamethylene biguanide claimed and to optimize the amount of ethanol and water to arrive at the composition of the instant claims.  Thus, the claims of the copending application are not patently distinct from the instant claims.
Regarding the method of previously allowed claims 8-12, as set forth above, it would be obvious to arrive at the instantly claimed composition from the composition of the previously allowed claims.  Previously allowed claims 8-12 are directed to a method of treating a fungal infection, wherein the fungal infection is a fungal nail infection or athlete’s foot.  The instant specification teaches an object of the present invention is to provide a topical anti-fungal treatment which could be used as a single treatment for addressing both onychomycosis (fungal nail infection) and tinea pedis (Athlete’s foot) (see page 2, 2nd paragraph and last paragraph, and page 3, last paragraph).
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in 
Response to Arguments
With regard to the provisional double patenting rejections over copending US Application Nos. 15/023,602 and 16/627,460, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejections are maintained and held in abeyance.
Applicant’s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 10,517,835 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent  10,517,835 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,517,835.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,517,835 and no Terminal Disclaimer has been filed, the rejection is maintained.

Conclusion
	Claims 1, 5-9, and 11-19 are rejected.
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628